Election/Restrictions
Claims 1-8, 11-13, and 25 allowable. Claims 14-24, previously withdrawn from consideration as a result of a restriction requirement, requiring all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups 1 & 2, as set forth in the Office action mailed on 19 May 2020, is hereby withdrawn and claims 14-24 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8 & 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch sensor device configurations thereof. However, none of the references alone or in combination teach: “A touch sensor comprising: a plurality of parallel transmitting lines extending in a first direction; a plurality of parallel receiving lines extending in a second direction crossing the first direction; a transmitting driver configured to: in a first mode, apply first driving signals of a first voltage, to the plurality of transmitting lines; and in a  a plurality of receiving groups disposed in the first direction, and configured to receive touch signals, each of the plurality of receiving groups comprising adjacent ones of the plurality of receiving lines; a plurality of first receiving circuits disposed to correspond to the plurality of receiving lines, respectively; and a plurality of second receiving circuits, wherein each of the plurality of second receiving circuits is disposed to correspond to a respective one of the plurality of receiving groups.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626